      Case 2:19-cr-00431-MHT-JTA Document 15 Filed 04/23/20 Page 1 of 4



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

      MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                    )
                                            )     CRIMINAL ACTION NO.
                 v.                         )        2:19cr431-MHT
                                            )             (WO)
CHRISTOPHER HARDY                           )

                              OPINION AND ORDER

      This     case      is        before       the    court    on    defendant

Christopher Hardy’s motion to continue his trial.                             For

the    reasons     set    forth        below,         the   court    finds   that

Hardy’s trial, now set for May 11, 2020, should be

continued pursuant to 18 U.S.C. § 3161(h).

      While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court    is   limited         by    the     requirements       of    the   Speedy

Trial Act, 18 U.S.C. § 3161.                    The Act provides in part:

             “In any case in which a plea of not
             guilty is entered, the trial of a
             defendant charged in an information or
             indictment with the commission of an
             offense shall commence within seventy
             days from the filing date (and making
             public)   of    the   information   or
   Case 2:19-cr-00431-MHT-JTA Document 15 Filed 04/23/20 Page 2 of 4



          indictment, or from the date the
          defendant   has   appeared  before   a
          judicial officer of the court in which
          such charge is pending, whichever date
          last occurs.”

§ 3161(c)(1).           The Act excludes any continuance based

on “findings that the ends of justice served by taking

such action outweigh the best interest of the public

and the defendant in a speedy trial.”                   § 3161(h)(7)(A).

In granting such a continuance, the court may consider,

among other factors, whether the failure to grant the

continuance would “result in a miscarriage of justice,”

§ 3161(h)(7)(B)(i),            or   “would   deny      counsel    for   the

defendant    or     the     attorney      for    the    Government      the

reasonable       time    necessary     for   effective        preparation,

taking    into    account       the   exercise   of     due    diligence.”

§ 3161(h)(7)(B)(iv).

    The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Hardy in a speedy trial.

Due to the ongoing pandemic, defense counsel is facing

great    difficulty       in    investigating     the    case,    and   she



                                      2
   Case 2:19-cr-00431-MHT-JTA Document 15 Filed 04/23/20 Page 3 of 4



needs   additional        time     to       investigate       and    research

factual and legal issues.               In addition, defense counsel

seeks   more    time    to    complete         negotiations          with    the

government that may render a trial unnecessary.                              The

court finds that a continuance is necessary to allow

the attorneys sufficient time for effective preparation

of the case.       Further, there is no objection from the

government regarding Hardy’s request.

    The   jury    selection        and      trial    of     this    case    will

therefore be continued.


                                    ***

    Accordingly, it is ORDERED as follows:

    (1) The motion to continue the trial (doc. no. 14)

is granted.

    (2)   The    jury     selection         and     trial    for    defendant

Christopher      Hardy,      now   set       for    May     11,     2020,    are

continued until June 15, 2020, at 10:00 a.m., in the

Frank M. Johnson Jr. United States Courthouse Complex,

Courtroom 2FMJ, One Church Street, Montgomery, Alabama.




                                        3
   Case 2:19-cr-00431-MHT-JTA Document 15 Filed 04/23/20 Page 4 of 4



    The United States Magistrate Judge shall conduct a

pretrial conference prior to the June 15 trial term.

    DONE, this the 23rd day of April, 2020.

                             /s/ Myron H. Thompson
                          UNITED STATES DISTRICT JUDGE




                                  4
